Citation Nr: 1133379	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to a service-connected cervical spine disability.  

3.  Entitlement to an increased initial rating for schizoaffective disorder, bipolar type, currently rated as 50 percent disabling prior to July 9, 2009, and as 70 percent disabling since July 9, 2009.  

4.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling prior to May 24, 2010, and as 20 percent disabling since May 24, 2010.  

5.  Entitlement to an increased initial rating for a cervical spine disability, currently rated as 10 percent disabling prior to May 24, 2010, and as 20 percent disabling since May 24, 2010.  


6.  Entitlement to an increased initial rating for a right ankle disability, currently rated as 0 percent disabling prior to May 24, 2010, and as 10 percent disabling since May 24, 2010.  

7.  Entitlement to an increased initial rating for a left ankle disability, currently rated as 0 percent disabling prior to May 24, 2010, and as 10 percent disabling since May 24, 2010.  

8.  Entitlement to an increased initial rating for a right knee disability, currently rated as 10 percent disabling.  

9.  Entitlement to an increased initial rating for a left knee disability, currently rated as 10 percent disabling.  

10.  Entitlement to an increased initial rating for a left shoulder disability, currently rated as 10 percent disabling.  

11.  Entitlement to an increased initial rating for headaches, currently rated as 10 percent disabling.  

12.  Entitlement to an increased initial rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling.  

13.  Entitlement to an initial compensable rating for hemorrhoids.  

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2006, February 2007, and May 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right shoulder disability and neurological disorder of the bilateral upper extremities; granted service connection, effective February 23, 2006, and assigned a 30 percent disability rating for schizoaffective disorder, bipolar type, a 10 percent disability rating for a lumbar spine disability, a 10 percent disability rating for a cervical spine disability, a 0 percent disability rating for a right ankle disability, a 0 percent disability rating for a left ankle disability, a 10 percent disability rating for a right knee disability, a 10 percent rating for a left knee disability, a 10 percent rating for a left shoulder disability, a 0 percent rating for IBS, and a 0 percent disability rating for hemorrhoids; and granted service connection and assigned a 10 percent disability rating for headaches, effective November 23, 2007.  The Veteran testified before the Board in March 2011.  

An October 2008 rating decision increased the disability rating for schizoaffective disorder, bipolar type, from 30 percent to 50 percent, effective February 23, 2006, and increased the disability rating for IBS from 0 percent to 10 percent, effective February 23, 2006.  An October 2010 rating decision increased the disability rating for schizoaffective disorder, bipolar type, from 50 percent to 70 percent, effective July 9, 2009.  Effective May 24, 2010, it also increased the disability rating for a lumbar spine disability from 10 percent to 20 percent, the disability rating for a cervical spine disability from 10 percent to 20 percent, the disability rating for a right ankle disability from 0 percent to 10 percent, and the disability rating for a left ankle disability from 0 percent to 10 percent.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to a service-connected lumbar spine disability, and entitlement to an annual clothing allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

Additional development is needed prior to further disposition of the claims.  

First, the Veteran testified at a March 2011 travel board hearing before the Board that his application for benefits from the Social Security Administration (SSA) had been denied and that he was planning to reopen his SSA claim for benefits.  It does not appear that the decision and associated treatment records from the Social Security Administration have yet been requested.  Relevant records from a Federal department or agency should be obtained, if available.  38 C.F.R. § 3.159(c)(2) (2010).  Because information sufficient to allow for a search of the Veteran's Social Security Administration records is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Regarding the Veteran's claim for service connection for a right shoulder disability, service medical records are negative for any complaints of or treatment for a right shoulder disability.  The Veteran only reported left shoulder pain at a September 2005 examination close to discharge from service, and at his December 2005 Medical Board examination, his right shoulder was not found to have any abnormalities.  However, at a March 2011 travel board hearing, the Veteran testified that he injured his right shoulder in the same in-service accident where he injured his left shoulder (which is service-connected) and that his right shoulder was also hurt from wearing heavy equipment and gear during service.  On VA examination in August 2006, the Veteran was diagnosed with right shoulder bursitis.  As it remains unclear to the Board what the Veteran's current right shoulder disability is related to his period of service, it is necessary to have a medical opinion discussing the relationship between his current right shoulder disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.

With respect to the Veteran's claim for service connection for a neurological disorder of the bilateral upper extremities, secondary to a service-connected cervical spine disability, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

On VA examination in January 2008, the VA examiner found that the Veteran's claimed subjective neuropathy was not caused by or a result of his service-connected cervical strain because neuropathy or radiculopathy originating in the cervical spine was caused by spinal stenosis or nerve impingement, but the Veteran's disc spaces were all well-maintained, and there was no evidence of neuroforaminal stenosis or facet disease.  The examiner concluded that there was no clinical evidence to suggest that the Veteran's neck condition would cause neuropathy in the upper extremities.  However, it remains unclear whether the Veteran's neurological disorder of the bilateral upper extremities was aggravated by his service-connected cervical spine disability.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his neurological disorder of the bilateral upper extremities, it is necessary to have a medical opinion based upon a thorough review of the record that reconciles the question of whether the Veteran's current neurological disorder of the bilateral upper extremities was aggravated by his service-connected cervical spine disability.  The Board thus finds that an examination and opinion addressing whether the Veteran's disorder was aggravated by his service-connected disability is necessary in order to fairly decide the merits of the Veteran's claim.    

The Veteran was last afforded VA examinations for his headaches, IBS, and knees in May 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the Veteran's last examinations are not unduly remote, he has asserted that his disabilities have worsened since the last examinations.  

Regarding the Veteran's headaches, the Veteran testified at a March 2011 travel board hearing that he suffered from intense headaches once a day that usually lasted more than one hour.  He reported that they affected his vision and made him nauseous and that he had to lay still with the lights off and no noise during the headaches.  With respect to the Veteran's IBS, the Veteran reported at his March 2011 travel board hearing that he experienced five episodes of diarrhea every day with constant cramps and pain.  In regard to the Veteran's right knee disability and left knee disability, he asserted at his March 2011 travel board hearing that he had decreased range of motion and swelling in both knees.  He also reported that he had instability of both knees and that he could often move his kneecaps around.  

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations of the neurological system, intestines, and joints are needed to fully and fairly evaluate the Veteran's claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the record shows that at his March 2011 travel board hearing before the Board, the Veteran testified that he was unemployable due to his service-connected disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been granted a 70 percent disability rating for schizoaffective disorder, bipolar type; a 20 percent disability rating for a lumbar spine disability; a 20 percent disability rating for a cervical spine disability; 10 percent disability ratings for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a left shoulder disability, tinnitus, IBS, and headaches; and 0 percent ratings for bilateral hearing loss and hemorrhoids.  The combined disability rating is 90 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, he meets the minimum schedular percentage criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then is whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned. 

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disabilities on his unemployability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine whether there is a relationship between any current right shoulder disability and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability is etiologically related to any incidents of the Veteran's period of active service, including from wearing heavy equipment and gear during service or an in-service accident where he injured his service-connected left shoulder.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.  

3.  Schedule the Veteran for a VA examination to determine whether there is any relationship between his diagnosed neurological disorder of the bilateral upper extremities and his service-connected cervical spine disability.  The examiner should provide an opinion and specifically state whether it is at least as likely as not (50 percent probability or greater) that any neurological disorder of the bilateral upper extremities has been aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected cervical spine disability.  If necessary, the examiner should attempt to reconcile the opinion with any other medical opinions of record.  The rationale for all opinions expressed must be provided.  The examiner should review the claims folder and should note that review in the examination report.

4.  Schedule the Veteran for a neurological examination to determine the current severity of his service-connected headaches.  Specifically, the examiner should note whether the Veteran's headaches are considered to be prostrating attacks and report the frequency of those attacks.  The examiner should state whether or not the headache attacks are frequent, prolonged, completely prostrating, and productive of severe economic inadaptability.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

5.  Schedule the Veteran for an examination to determine the current severity of his service-connected irritable bowel syndrome.  Specifically, the examiner should determine whether the Veteran's irritable bowel syndrome with diarrhea is considered to be severe.  The examiner should also state whether the Veteran has diarrhea with more or less constant abdominal distress.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

6.  Schedule the Veteran for an examination of the joints to determine the current severity of his service-connected right knee and left knee disabilities.  Specifically, the examiner should perform range of motion testing on both knees.  The examiner should also determine whether there is evidence of recurrent subluxation or lateral instability of both knees, and if so, whether it is slight, moderate, or severe.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

7.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (schizoaffective disorder, lumbar spine disability, cervical spine disability, right knee disability, left knee disability, right ankle disability, left ankle disability, left shoulder disability, tinnitus, IBS, headaches, bilateral hearing loss, and hemorrhoids) without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion should be provided. 

8.  Then, readjudicate the claims.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




